Title: Pennsylvania Assembly: Reply to the Governor, 7 March 1752
From: Pennsylvania Assembly
To: 


The Assembly passed a bill to re-emit and continue in currency the existing bills of credit and to issue an additional £40,000 in paper money; and sent it to Governor Hamilton for approval on Feb. 26, 1752. The governor and Council unanimously disapproved, and Hamilton gave their reason in a reply to the Assembly, March 6. The emission of so large a sum, he pointed out, was contrary to British policy and likely to jeopardize any future application by Pennsylvania for permission to issue paper money. John Smith, Franklin, Mahlon Kirkbride, Joseph Gibbons, James Wright, and John Wright were at once appointed to draft an answer to the governor. It is printed here. The governor replied on March 10, refusing assent even to an issue of £20,000, to which sum the proposal had been reduced. “It is no uncommon Thing,” Hamilton concluded drily, “for Men to differ in Sentiment: Whenever it happens between different Branches of a Legislature, each Part should be guided by their own Understandings, and the Dictates of their own Consciences. This Rule, I am persuaded, you never swerved from, and therefore must the readier approve of my observing it.”
 
May it please the Governor,
[March 7, 1752]
As the Bill for striking Forty Thousand Pounds, &c. was agreed upon by the House after a long and very serious Deliberation, we were well assured that the Bill, as then sent up to him, would have tended greatly to the Welfare of this Province, had the Governor been pleased to pass it.
But to obviate every Objection, and to demonstrate how far we are from being desirous of “exceeding the Bounds of Moderation,” even at this Time, when our Gold and Silver is in a great Measure exported to Great-Britain, in Return for the Commodities received from thence, and our Trade really languishes for want of an Addition to our Paper Currency, we now present the Bill, with a Deduction from the Sum to be struck, which we hope the Governor will find so much below what our Trade, and Commerce, and the Interest of the Merchants and Manufacturers of Great-Britain, trading to this Province, require, that it cannot fail of meeting his Approbation.
We have examined the Votes of the House of Commons for the last Year, and observe, with great Satisfaction, how tenderly and patiently they proceeded against the four “Northern Colonies,” where the miserable Condition of their Trade, and the Injustice done to the “Widows and Orphans,” as well as the British Merchants, from the excessive Emissions of their Bills of Credit, in Opposition to “some of the Deputies of the Assembly,” and a great Number of Petitions from the most considerable Inhabitants of Rhode-Island, who represented those Emissions as totally unnecessary, and in no Respect wanted, might have induced that Honourable House to have acted with less Reserve.

Before such Judges, where the State of our Currency has been repeatedly called for, and examined, we beg Leave to assure the Governor, we have no Apprehensions of Danger, being well assured, that upon the severest Scrutiny it must appear to be the Advantage of the Trade of our Mother Country, in full Proportion to what we can expect or hope to reap among ourselves.
By a Message from the Governor to the Assembly in February, 1748, we observe he hoped it would not be thought unreasonable, if he took some Time to get the best Information to enable him to form a right Judgment upon the Bill for making current Twenty Thousand Pounds then before him, and that the Delay might not be attended with any considerable Inconvenience to the People, as there was confessedly at that Time a greater Sum current [Gold and Silver included] than at any Time before. And again, on the 10th of August, 1749, he judged it might be attended with very bad Consequences to the Province to encrease the Quantity of our Currency, whilst a Bill was depending in Parliament for restraining the Issuing the Bills of Credit in the Colonies of America: To all which the then Assembly very prudently submitted, and proceeded no farther upon the Bill.
But at this Time, when those Reasons are answered by the great Exportation of our Gold and Silver, and when the Parliament, after so strict an Enquiry, have not found Cause to include us in the Restrictions laid upon the Four Northern Colonies, we hope the Objection to a Re-emission, which by this Bill is continued no longer than six Years beyond the Time limited by the Act in Force, can now have no Weight, when a further Addition, as appears clear to us, is become absolutely necessary, there having been but an inconsiderable Sum added to our Paper Currency for these twenty Years past, tho’, within that Time, the Number of our Inhabitants and our Trade are greatly increased; and therefore, upon reducing the Sum at present desired so very low as we have now done, we trust the Governor will readily oblige us, and our Constituents, by giving his Assent to the Bill.
